Exhibit 99.2 Middleburg Financial Corporation Announces Second Quarter 2013 Dividend Press Contacts: Gary R. Shook, President & CEO 540-687-4801 or pres@middleburgbank.com Raj Mehra, EVP & CFO 540-687-4816 or cfo@middleburgbank.com Jeffrey H. Culver, EVP & COO 703-737-3470 or coo@middleburgbank.com MIDDLEBURG, VIRGINIA (July 31, 2013) – The board of directors of Middleburg Financial Corporation (NASDAQ – MBRG) today announced a $0.07 per common share cash dividend for shareholders of record as of August 16, 2013, and payable on August 30, 2013. This represents a dividend increase of $.02 or 40% per share. Gary R. Shook, President and Chief Executive Officer of Middleburg Financial Corporation commented, “We are certainly quite pleased to pass along a portion of our improved earnings in the form of a dividend increase for our shareholders. With this increase we are comfortable that we are well capitalized and able to handle the Company’s continued growth going forward.” Middleburg Financial Corporation is headquartered in Middleburg, Virginia and has two wholly owned subsidiaries, Middleburg Bank and Middleburg Investment Group, Inc. Middleburg Bank serves communities in Virginia with financial centers in Ashburn, Leesburg, Marshall, Middleburg, Purcellville, Reston, Richmond, Warrenton and Williamsburg. Middleburg Investment Group owns Middleburg Trust Company. Middleburg Trust Company is headquartered in Richmond, Virginia with offices in Williamsburg, Alexandria and Middleburg. Middleburg Financial Corporation is also the majority owner of Southern Trust Mortgage, which is based in Virginia Beach and provides mortgages through offices in Virginia, Maryland, North Carolina and South Carolina.
